UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-142516 SOUTHERN BELLA, INC. (Name of small business issuer in its charter) Delaware 20-8602410 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 3505 Castlegate Court Lexington, Kentucky (Address of principal executive offices) (Zip code) Issuer's telephone number:(859) 268-6264 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class – Common Stock, 8,666,667 shares outstanding as of November 1, 2010. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) 1 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS 8 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 Item 4. CONTROLS AND PROCEDURES 11 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 12 Item 1A. RISK FACTORS 12 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS…… 12 Item 3. DEFAULTS UPON SENIOR SECURITIES. 12 Item 4. (REMOVED AND RESERVED). 12 Item 5. Other Information. 12 Item 6.
